Citation Nr: 1750519	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-08 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Army from August 1972 to August 1975. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)). 

The Veteran had requested a hearing before a Veterans Law Judge.  However, subsequent to an October 30, 2017 pre-hearing teleconference, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal in a letter dated November 1, 2017.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  At the prehearing conference, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted.


FINDINGS OF FACT

The Veteran manifests PTSD etiologically related to a corroborated in-service occurrence or event.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.303(f) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). In order to be entitled to service connection for PTSD, there must be medical evidence of PTSD, medical evidence that establishes a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Corroboration of the stressor is not required when a VA psychiatrist or psychologist diagnoses PTSD resulting from a fear of hostile military or terrorist activity when that fear is consistent with the circumstances of the Veteran's service. 38 C.F.R. § 3.304(f)(3). Corroboration of the existence of a stressor is also not required in certain circumstances when the Veteran was diagnosed with PTSD in service, the Veteran engaged in combat with the enemy and the claimed stressor is related to that experience, or the Veteran was a prisoner of war and the claimed stressor is related to that experience. 38 C.F.R. § 3.304(f)(1), (2), (4). Corroboration of the existence of an in-service stressor is necessary in all other cases.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).
The Veteran contends that he suffers from PTSD as a result of a traumatic incident that occurred while he was in service. Specifically, he alleges that he was at Fort Hood on April 24, 1974 when there was a mid-air collision between two helicopters that resulted in the deaths of several service members. See October 2013 VA 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault. He additionally cites another stressor pertaining to a car accident he was in while in service. The Veteran stated that on May 25, 1973, he was driving when he lost control of his vehicle and it flipped over three times. See October 2013 VA 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault.

The record reflects that the Veteran has a clear diagnosis of PTSD. Records from Dr. D.A., the Veteran's psychiatrist, in February 2009 reflect that the doctor diagnosed the Veteran with PTSD and major depressive disorder. See April 2009 Medical Treatment Record - Non-Government Facility. Dr. D.A. also wrote a letter in February 2014 confirming the diagnosis and indicating it is "more likely to be service-connected." See March 2014 Medical Treatment Record - Non-Government Facility. These diagnoses are also reflected in Dr. E.H.'s records from March 2009 (See July 2009 Medical Treatment Record - Non-Government Facility, pg. 8). Based on the Veteran's diagnosis of PTSD, the first element to qualify for service connection for PTSD has been satisfied. 

Most importantly, an April 2013 letter from Dr. D.A. identifies the specific stressor productive of the Veteran's PTSD as follows: "On April 24, 1973, [Veteran] witnessed and helped clear the aftermath of a multi-plane collision near his military base. He has had frequent episodes of flash backs, dreams, and parasomnias related to his PTSD."  See May 2013 Third Party Correspondence. Thus, if corroborated, there is a direct link between the Veteran's PTSD and the reported in-service stressor of an aircraft collision. 

The Veteran has provided a statement indicating that after the helicopter crash, he saw dead bodies and he was made to stand guard over the site until the medical units arrived, which he said was very traumatic for him. See VA 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault. The Veteran provided a photograph of the plane crash in his pre-hearing conference presentation (which has not been considered by the RO), which had the following caption: "Helicopter wreckage - At least eight men died when two military helicopters collided in flight Tuesday during the military exercise, 'Operation Gallant Hand 73' at Ft. Hood Texas (AP Wirephoto)." Additionally, the Veteran provided a list of service members who passed away during service that noted the men who died during Operation Gallant Hand 73 at Fort Hood in April 1973. Both pieces of evidence were obtained from the online website http://www.armyaircrews.com, an online website that chronicles events where service members have passed away. Further online searches reveal newspaper articles of the event exactly as the Veteran described it.

The RO denied the Veteran's claim for service connection and indicated in its Statement of the Case (SOC) that it did not appear the Veteran was at Fort Hood when the accident occurred which was originally reported as April 1974 and not April 1973 (though it did concede that he was there for nine weeks in 1973). See February 2015 Statement of Case (SOC). 

The available military personnel record reflects that the Veteran had been at Fort Hood on several occasions throughout his military career. The Veteran took a class at Fort Hood that lasted nine weeks in 1973 - it does not indicate when he arrived or departed. See Military Personnel Record, page 5 - Civilian Education and Military Schools. In his VA Form 9, the Veteran indicated that he was at Fort Hood from January 1973 through his discharge in August 1975. See March 2015 VA Form 9. This is not technically correct, but underneath the same Civilian Education and Military Schools section of his military personnel record, it is noted that the Veteran was also present at Fort Hood in 1972 for an eight-week class and in 1974 for a forty-hour class. See December 2012 Military Personnel Record, page 5 - Civilian Education and Military Schools. Furthermore, his DD-214 indicates he was relieved from active duty at Fort Hood, which corroborates the Veteran's statements presence at Fort Hood on multiple occasions. See November 1975 Certificate of Release or Discharge from Active Duty. 

Overall, the Veteran has provided reliable corroborative evidence that a helicopter crash occurred at Fort Hood in April 1973. The military personnel records corroborate his presence at Fort Hood for at least 9 weeks in 1973, but do not provide the specificity of when he arrived and departed. In the Board's opinion, the record contains sufficient corroborative evidence to imply the Veteran's presence at Fort Hood in April 1973, and his witnessing the helicopter crash. The law does not require the corroboration of every detail of a stressor, but only independent evidence sufficient to imply personal exposure and personal presence at the time of the alleged stressor.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).
 
As there is sufficient evidence to corroborate a military event supporting the PTSD diagnosis, the Board resolves reasonable doubt in favor of the Veteran and grants the claim of entitlement to service connection for PTSD.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")


ORDER

Service connection for PTSD is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


